Citation Nr: 0209103	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  01-07 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee as secondary to postoperative 
residuals of right knee abscess. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


FINDINGS OF FACT

1.  The veteran had active service from November 1963 to 
November 1966.

2.  On July 24, 2002, prior to the promulgation of a decision 
on the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran originally appealed a May 1999 rating decision 
that denied an increased rating for service-connected 
postoperative residuals of right knee abscess.  In the March 
2001 decision on appeal, the Board confirmed the RO's denial 
of an increased rating.  In addition, the Board determined 
that the RO had in its October 1999 statement of the case 
denied service connection for right knee degenerative joint 
disease as secondary to the service-connected right knee 
disability and that the veteran's October 1999 Substantive 
Appeal constituted a timely Notice of Disagreement with that 
decision.  It remanded the matter for the RO to issue a 
Statement of the case.  The veteran timely perfected his 
appeal with the submission of a September 2001 substantive 
appeal.  However, in April 2002, the veteran sent the RO a 
notice of withdrawal of his appeal.  The Board received a 
copy of the correspondence on July 24, 2002.  

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 1991).  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2001).  Withdrawal may be made by the appellant or by his 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  In this case, the veteran 
has withdrawn this appeal and, hence, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.

ORDER

The appeal is dismissed.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

